o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date genin-152082-11 uil ---------------------- ------------------- ----------------------------------------------------- -------------------------------- ------------------ --------------------------------------- dear ----------- i am responding to your letter to the chief_counsel dated date in which you asked for clarification of the internal revenue service’s views on whether real_property_taxes must be assessed on an ad valorem basis to be deductible for federal_income_tax purposes you note that the instructions for the form_1040 schedule a itemized_deductions state that real_property_taxes are deductible only if the taxes are based on the assessed value of the property on the other hand a chief_counsel memorandum dated date regarding the deductibility of california mello- roos and other assessments concludes that those assessments may depending on the facts and circumstances be deductible as real_property_taxes even though they are not imposed on an ad valorem basis sec_164 of the internal_revenue_code permits a deduction for real_property_taxes but does not define what constitutes a real_property tax personal_property_taxes also may be deductible under sec_164 but sec_164 requires a personal_property_tax be an ad valorem tax to be deductible the code does not explicitly require the same for real_property_taxes sec_1_164-4 of the income_tax regulations explains that to be deductible a real_property tax must be levied for the general_public welfare at a like rate against all real_property in the taxing authority’s jurisdiction in general an genin-152082-11 amount that is assessed only on specific property benefitted by a local benefit such as for streets sidewalks and like improvements cannot be deducted as a real_property tax however sec_1_164-4 permits a deduction for assessments to provide local benefits to the extent that the taxpayer can show they were imposed to repair maintain or meet interest charges for such benefits revrul_80_121 1980_1_cb_43 notes that a characteristic common to many real_property_taxes is that the tax is measured by the value of the real_property however there is no statutory or regulatory requirement that a real_property tax be an ad valorem tax to be deductible for federal_income_tax purposes assessments on real_property owners based other than on the assessed value of the property may be deductible if they are levied for the general_public welfare by a proper taxing authority at a like rate on owners of all properties in the taxing authority’s jurisdiction and if the assessments are not for local benefits unless for maintenance or interest charges we will recommend appropriate revisions to our forms and publications on this subject i hope this information is helpful if you have any questions please contact me or -- ----------------------------at --------------------- sincerely christopher f kane chief branch associate chief_counsel income_tax accounting
